United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 16-0043
Issued: April 11, 2017

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 13, 2015 appellant filed a timely appeal from a September 8, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than seven percent permanent impairment of the
right upper extremity for which he previously received a schedule award.
FACTUAL HISTORY
On January 8, 2014 appellant, then a 51-year-old mail processing transfer clerk filed a
traumatic injury claim (Form CA-1) alleging that on January 7, 2014 he fell on an icy workroom
floor and injured his right shoulder. OWCP accepted his claim for sprain of the right upper arm;
1

5 U.S.C. § 8101 et seq.

sprain of the right shoulder, rotator cuff; and complete rotator cuff rupture. It authorized
arthroscopic surgery on the right shoulder which was performed on February 25, 2014.
Appellant returned to a light-duty position.
A January 16, 2014 magnetic resonance imaging (MRI) scan of the right shoulder
showed full-thickness supraspinatus and infraspinatus tendon tears, partial tear extension into the
infraspinatus muscle, rotator cuff tendinosis, partial tear of the biceps long head tendon, surface
fraying of the glenoid labrum most pronounced superiorly, glenohumeral joint effusion,
contusion/strain of the deltoid muscle, acromioclavicular joint arthropathy, and subacromial
spurring.
Appellant was seen by Dr. Homer Linard, an osteopath, on January 27, 2014, for a right
shoulder injury. Dr. Linard related the history of appellant’s work injury and noted marked
tenderness to palpation over the anterior and lateral aspects of the right shoulder, and marked
weakness of the rotator cuff when tested against resistance. He noted that an MRI scan revealed
a large rotator cuff tear with retraction. Dr. Linard diagnosed torn rotator cuff and adhesive
capsulitis of the right shoulder. On February 25, 2014 he performed a right shoulder
arthroscopic subacromial decompression and repair of rotator cuff with manipulation under
anesthesia. In reports dated June 13 to August 18, 2014, Dr. Linard diagnosed complete rupture
of rotator cuff and adhesive capsulitis of the shoulder. He noted that appellant was progressing
slowly with physical therapy and was totally disabled from work.
On August 23, 2014 appellant requested a schedule award (Form CA-7).
In a September 3, 2014 letter, OWCP requested that appellant obtain a medical report
from his treating physician evaluating the extent of his permanent impairment under the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (hereinafter A.M.A., Guides).2
Appellant submitted additional reports from Dr. Linard dated September 15 and
October 13, 2014. Dr. Linard found that the old right shoulder arthroscopy portals were wellhealed, no swelling or tenderness of the right shoulder, some weakness of the rotator cuff,
neurovascular status was intact, and negative impingement testing. He again diagnosed complete
rupture of rotator cuff, adhesive capsulitis of shoulder. Dr. Linard noted that appellant was
working unrestricted and had reached maximum medical improvement (MMI).
On
December 19, 2014 he noted that appellant was at MMI and was discharged from his care, but
explained that he did not perform impairment ratings.
On June 10, 2015 OWCP referred appellant for a second opinion to Dr. Emanuel
Obianwu, a Board-certified orthopedist, for an impairment rating for appellant’s right shoulder in
accordance with the A.M.A., Guides. In a June 26, 2015 report, Dr. Obianwu noted a history of
appellant’s work injury and surgery. Upon examination he found tenderness over the anterior
and posterior aspect of the right shoulder, but no instability. Dr. Obianwu noted range of motion
(ROM), measured three times, for forward flexion was 30 degrees, 30 degrees, and 40 degrees,
abduction was 40 degrees, 40 degrees, and 40 degrees, external rotation 20 degrees, 20 degrees,
2

A.M.A., Guides (6th ed. 2009).

2

and 20 degrees, internal rotation was 15 degrees, 14 degrees, and 20 degrees, extension was 30
degrees, 30 degrees, and 40 degrees, adduction was 20 degrees, 30 degrees, and 20 degrees. He
advised that he did not average these measurements as they were unreliable based on overt
symptom magnification.
Dr. Obianwu noted throughout the examination appellant was grimacing, moaning, and
bending to avoid right shoulder motion. He noted that such severe impairment in shoulder
mobility did not make anatomic sense especially since the treating physician, at the end of 2014,
documented passive motion of 140 degrees with active motion of 110 degrees. There was no
atrophy of the shoulder muscle groups and severe restriction in right shoulder mobility was
inconsistent with the prior findings by the treating physician. X-rays of the right shoulder
showed the head of the humerus was well located within the glenoid. Dr. Obianwu diagnosed
large right rotator cuff tear and adhesive capsulitis. He opined that MMI had occurred on the one
year after the surgery. Dr. Obianwu noted that he would not rate impairment using ROM as
there was no obvious pathoanatomic correlation and the measurements were flawed due to
symptom magnification. Using the diagnosis-based impairment (DBI) method Dr. Obianwu
diagnosed a rotator cuff tear and a superior labrum anterior and posterior tear. He noted,
pursuant to Table 15-9, A.M.A., Guides, the grade modifier for functional history, physical
examination, and clinical studies would each be 2. Dr. Obianwu calculated a net adjustment of
+3 for a grade E and an impairment rating of seven percent of the right upper extremity.
In an August 16, 2015 report, an OWCP medical adviser reviewed the medical record and
Dr. Obianwu’s June 26, 2015 findings. He indicated that the most impairing right shoulder
diagnosis was full thickness rotator cuff tear with residual dysfunction. The medical adviser
noted that the DBI method was the preferred rating method. Using this method, appellant placed
in class 1 for the most impairing diagnosis in the shoulder region of full thickness rotator cuff
tear with residual dysfunction. The medical adviser determined appellant’s grade modifier for
functional history was 1. He noted appellant’s shoulder was still symptomatic, but appellant was
able to perform self-care activities independently. The medical adviser noted that pursuant to
Table 15-7, page 406, A.M.A., Guides the evidence was insufficient to support a grade modifier
2 chosen by Dr. Obianwu. Additionally, Dr. Obianwu determined a grade modifier 2 for
physical examination; however, appellant had clear evidence of symptom magnification on
examination and therefore the grade modifier for physical examination was not applicable,
pursuant to Table 15-8, page 408, A.M.A., Guides. The medical adviser noted that prior to
surgery appellant had a right shoulder MRI scan which demonstrated a complete tear of the
rotator cuff and the operative report noted biceps pathology was found. He noted that, based on
these findings, the grade modifier for clinical studies was 4 not 2 as noted by Dr. Obianwu,
pursuant to Table 15-9, page 410, A.M.A., Guides. The medical adviser found a net adjustment
of 2 for a final grade E for seven percent permanent impairment of the right upper extremity.
In a decision dated September 8, 2015, OWCP granted appellant a schedule award for
seven percent permanent impairment of the right upper extremity. The period of the award was
from June 26 to November 25, 2015.

3

LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.3 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.4 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
ANALYSIS
The issue on appeal is whether appellant has more than seven percent permanent
impairment of the right upper extremity for which he previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM

3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
7

Isidoro Rivera, 12 ECAB 348 (1961).

4

methodology when assessing the extent of permanent impairment for schedule award purposes.8
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.9 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.10
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the September 8, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

Supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the September 8, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 11, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

